Citation Nr: 0947113	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating for a right breast scar 
evaluated as 10 percent disabling from March 1, 2006.

2.  Entitlement to an initial rating for eczema of the feet 
evaluated as non-compensably disabling from March 1, 2006, to 
November 6, 2008.

3.  Entitlement to an initial rating for eczema of the feet 
and hands evaluated as 10 percent disabling from November 7, 
2008.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In a May 2009 rating decision, the RO 
recharacterized the Veteran's service connected eczema of the 
feet to include the hands and assigned these disabilities a 
10 percent rating effective from November 7, 2008.

The Veteran, in her September 2007 VA Form 9, Appeal to Board 
of Veterans' Appeals, limited her appeal to the issues listed 
on the cover page of this decision.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) ("where ... the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative").  The Veteran, in a 
December 2007 statement in support of claim, also withdrew 
her notice of disagreement with the rating assigned her newly 
service connected psychiatric disorder.  Accordingly, the 
only issues on appeal are as stated on the cover page of this 
decision.


FINDINGS OF FACT

1.  Since March 1, 2006, and during the entire appeal period, 
the Veteran's right breast scar is not deep but superficial; 
the scar does not cause limitation of motion of the affected 
part.

2.  From March 1, 2006, to November 6, 2008, and during the 
entire appeal period, the Veteran's eczema of the feet does 
not cover at least 5 percent of the entire body; it does not 
cover at least 5 percent of the exposed areas affected; 
and/or intermittently required systemic therapy during the 
past 12-month period.

3.  Since November 7, 2008, and during the entire appeal 
period, the Veteran's eczema of the feet and hands does not 
cover at least 20 percent of the entire body; it does not 
cover at least 20 percent of the exposed areas affected; and 
it does not require systemic therapy of a total duration of 
at least six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  Since March 1, 2006, the Veteran does not meet the 
criteria for a higher initial evaluation for a right breast 
scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.27 (2009).

2.  From March 1, 2006, to November 6, 2008, the Veteran did 
not meet the criteria for an initial compensable evaluation 
for eczema of the feet.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.27 (2009).

3.  Since November 7, 2008, the Veteran does not meet the 
criteria for a higher initial evaluation in excess of 10 
percent for eczema of the feet and hands.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for a right breast scar and eczema of the feet and 
hands.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability evaluation has been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   
Thus, because the notice that the Veteran was provided before 
service connection was granted was legally sufficient (i.e., 
the April 2006 38 U.S.C.A. § 5103(a) notice letter provided 
to the Veteran prior to the August 2006 rating decision), 
VA's duty to notify in this case has been satisfied.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
treatment records relevant to the current claims.  In fact, 
in December 2007, the Veteran notified VA that she had no 
further evidence to file in support of her claims.  The Board 
also notes that the claimant was provided a number of VA 
examinations in connection with her claims and that the Board 
finds that these examinations are adequate for rating 
purposes because the examiners had the Veteran's claims files 
and conducted evaluations of the claimant which allows the 
Board to rate the severity of her disabilities under all 
applicable rating criteria.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and her representative assert that the claimant's 
right breast scar and eczema of the feet and hands meet the 
criteria for higher evaluations.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Schinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As reported above, the August 2006 decision granted service 
connection for a right breast scar and eczema of the feet, 
rated the right breast scar as non compensable under 
38 C.F.R. § 4.118, Diagnostic Code 7628-7819, and rated the 
eczema of the feet as non compensable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, both effective from March 1, 
2006.  A subsequent August 2007 rating decision rated the 
right breast scar as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7628-7804, effective from March 1, 
2006.  And, a subsequent May 2009 rating decision expanded 
the Veteran's service connected eczema of the feet to include 
the hands and rated the disabilities as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective from 
November 7, 2008.

Initially, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 
2002)) and again in October 2008 (see 73 Fed. Reg. 54708 
(September 23, 2008)).  The October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  Id.  In this case, the Veteran filed 
her claim in August 2004.  Therefore, only the post-2002 and 
pre-October 2008 version of the schedular criteria is 
applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2008) provides that benign skin neoplasms is rated as 
disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or based on impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) provides that 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for an 
area or areas exceeding 12 square inches (77 square 
centimeters), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square centimeters), 
and a 40 percent rating is warranted for an area or area 
exceeding 144 square inches (929 square centimeters).  38 
C.F.R. § 4.118.  A deep scar is one associated with 
underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) provides that 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  A superficial scar is not one associated with 
underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) provides that 
superficial, unstable scars, warrant a 10 percent evaluation.  
Id.  An unstable scar is defined as one where, for any 
reason, there is frequent loss of skin over the scar.  Id.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) provides that 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) provides that 
other scars are to be rated on the limitation of the affected 
part. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008), 
dermatitis or eczema warrants a zero percent rating where the 
skin disability covers less than 5 percent of the entire body 
or less than 5 percent of the exposed areas affected, and, no 
more than topical therapy was required over the past 12-month 
period; a 10 percent rating is warranted where the skin 
disability covers at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of the exposed areas affected, or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period; a 30 percent rating is assigned when the disorder 
covers 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas affected, or by systemic therapy 
being required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period. 

The Scar

As to the right breast scar, the Board notes that VA 
treatment records periodically note that the Veteran's 
history included the removal of a cyst from her right breast.  
See, for example, treatment records dated in July 2006, 
August 2006, December 2007, and December 2008.  However, 
examination of the breast at these times was normal.  Id.

When first examined by VA in May 2006, the examiner noted the 
Veteran's complaints of breast tenderness and, after 
examination, diagnosed a complex breast cyst.  At the 
subsequent July 2007 VA examination, the Veteran complained 
of pain and, on examination, it was noted that she had 1 inch 
by 0.25 inch scar which was "mildly sensitive to palpation" 
but with no keloid formation or loss of tissue.  It was also 
opined that the scar blended in well with the surrounding 
tissue.  Thereafter, at the November 2008 VA examination, the 
Veteran complained of chronic daily pain due to the scar 
which pain rated a 5 on a scale of 1 to 10.  On examination, 
the Veteran had a 3 centimeter (cm) by 2 cm post operative 
scar which was tender to palpation.  However, the scar was 
the same color as the surrounding tissue and freely mobile.  
Moreover, the scar was not elevated and the examiner did not 
see any tissue loss.  

Initially, the Board finds that the above VA examiners 
opinions regarding the size of the scar and its related 
symptomatology are not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Therefore, because the objective evidence of record shows 
that the right breast scar covers an area of 0.25 square 
inches or 6 square cm (i.e., not the 12 square inches (77 
square cm) needed for a 20 percent rating) and because the 
record does not show that the scar causes limitation of 
motion of the affected part, the Board finds that a higher 
evaluation is not warranted for the Veteran's disability 
under either Diagnostic Code 7801 or Diagnostic Code 7805.  
38 C.F.R. § 4.118.  This is true throughout the period of 
time during which her claim has been pending and therefore 
consideration of staged ratings are not warranted.  
Fenderson, supra.

Eczema of the Feet

As to the period from March 1, 2006, to November 6, 2008, VA 
treatment records showed the Veteran's complaints of small 
red dots and 1 to 2 millimeter (mm) pustules on her left foot 
in January 2007.  At that time, she also reported that she 
treated her foot pustules, with some success, with a steroid 
cream.

At the July 2007 VA examination, the claimant reported that 
she had been on a steroid (i.e., clobetasiol) for the 
previous 12 months to treat her left foot eczema.  On 
examination, the eczema on the Veteran's feet covered less 
than 5 percent of the entire body and covered 0 percent of 
the exposed areas affected.  

Initially, the Board notes that despite the Veteran's claims 
regarding using steroids to treat her eczema, the medication 
histories found in her VA treatment records are uniformly 
negative for steroid use.  See, for example, medication 
histories dated in June 2006, July 2006, September 2006, 
October 2006, January 2007, May 2007, August 2007, June 2008, 
and July 2008.  Therefore, the Board finds that the objective 
evidence of record does not show that the claimant used 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during any 12-month period 
since March 1, 2006.  

Moreover, the July 2007 VA examiner's opinion that the foot 
eczema does not cover at least 5 percent of the entire body 
or at least 5 percent of the exposed areas affected is not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.  

Accordingly, the Board finds that a compensable evaluation is 
not warranted for the Veteran's disability under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  This is true at all times 
from March 1, 2006, to November 6, 2008, and therefore 
consideration of a further staged rating is not warranted.  
Fenderson, supra.

Eczema of the Feet and Hands

As to the period from November 7, 2008, the Board notes that 
the only record of her treatment for this period is the 
November 2008 VA examination.  At that time, the Veteran 
complained of a burning and itching rash on her left foot and 
both hands.  She also reported that her rash almost cleared-
up after a steroid injection, but has since reoccurred.  
Next, the Veteran reported that she currently treats the rash 
on her left foot with baking soda and the rash on her hands 
by keeping them clean.  The examiner thereafter opined that 
the Veteran had not treated her eczema with corticosteroids 
or other immunosuppressive drugs in the last 12 months.  It 
was next opined that her foot and hand eczema covered less 
than 5 percent of the entire body and covered greater than 5 
percent but less than 20 percent of the exposed areas 
affected.  

Given the above, the Board first finds that the objective 
evidence of record does not show that the claimant's 
disability requires systemic therapy for a total duration of 
at least six weeks during any 12-month period since 
November 7, 2008.  The Board also finds that the November 
2008 VA examiner's opinion that the foot and hand eczema does 
not cover at least 20 percent of the entire body or at least 
20 percent of the exposed areas affected is not contradicted 
by any other medical opinion of record.  See Colvin, supra.  
Accordingly, the Board finds that a higher evaluation is not 
warranted for the Veteran's disability under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  This is true from November 7, 
2008, therefore consideration of a further staged rating is 
not warranted.  Fenderson, supra.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and her representative's written 
statements to the RO as well as the claimant's statements to 
her VA examiners.  In this regard, the Board finds that the 
Veteran is credible to report on what she sees and feels and 
others are credible to report on what they can see, such as 
the size of a scar or the area covered by eczema.  See 
Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, 
supra.   However, neither the Veteran nor her representative 
provided competing measurements as to the size of the right 
breast scar or the area covered by the eczema.  Therefore, 
the Board must rely on the opinions provided by the VA 
examiners.  Colvin, supra; Espiritu, supra; Evans, supra. 

Based on the Veteran's and her representative's written 
statements to the RO regarding the rating schedule not 
adequately compensating the claimant for the problems caused 
by her right breast scar and eczema of the feet and/or hands, 
the Board will considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  Although the Veteran and her 
representative claim that the rating schedule does not 
adequately compensating the claimant for the problems caused 
by her disabilities, the evidence does not objectively show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
her right breast scar and/or eczema of the feet and/or hands, 
acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In adjudicating the current appeal for higher evaluations for 
a right breast scar and eczema, the Board has not overlooked 
the Court's recent holding in Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a 
total rating based on individual unemployability (TDIU) when 
the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is 
not applicable to the current appeal because the Veteran has 
never claimed that either her service connected right breast 
scar and/or eczema prevents her from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets 
the criteria for a TDIU.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims for higher initial evaluations for a 
right breast scar and eczema of the feet and/or hands must be 
denied. 


ORDER

A higher initial evaluation for a right breast scar in excess 
of 10 percent is denied from March 1, 2006, onward.

A compensable initial evaluation for eczema of the feet is 
denied from March 1, 2006, to November 6, 2008.

A higher initial evaluation in excess of 10 percent for 
eczema of the feet and hands is denied from November 7, 2008, 
onward.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


